UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10349 Nuveen Maryland Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long-term investment business of FAF Advisors, including investment management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $206 billion of assets as of March 31, 2011. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Common Share Dividend and Share Price Information 14 Performance Overviews 15 Report of Independent Registered Public Accounting Firm 22 Portfolios of Investments 23 Statement of Assets and Liabilities 66 Statement of Operations 68 Statement of Changes in Net Assets 70 Statement of Cash Flows 73 Financial Highlights 75 Notes to Financial Statements 87 Board Members & Officers Annual Investment Management Agreement Approval Process Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of June 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 93% of the MuniPreferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refinancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board July 21, 2011 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Maryland Premium Income Municipal Fund (NMY) Nuveen Maryland Dividend Advantage Municipal Fund (NFM) Nuveen Maryland Dividend Advantage Municipal Fund 2 (NZR) Nuveen Maryland Dividend Advantage Municipal Fund 3 (NWI) Nuveen Virginia Premium Income Municipal Fund (NPV) Nuveen Virginia Dividend Advantage Municipal Fund (NGB) Nuveen Virginia Dividend Advantage Municipal Fund 2 (NNB) Portfolio manager Tom Spalding reviews economic and municipal market conditions at the national and state levels, key investment strategies, and the twelve-month performance of the Nuveen Maryland and Virginia Funds. With 34 years of investment experience at Nuveen, Tom assumed portfolio management responsibility for these seven Funds in January 2011 from Cathryn Steeves, who managed the Funds from 2006 until December 2010. What factors affected the U.S. economic and municipal market environments during the twelve-month reporting period ended May 31, 2011? During this period, the U.S. economy demonstrated some signs of modest improvement, supported by the efforts of both the Federal Reserve (Fed) and the federal government. For its part, the Fed continued to hold the benchmark fed funds rate in a target range of zero to 0.25% since cutting it to this record low level in December 2008. At its June 2011 meeting (following the end of this reporting period), the central bank stated that it anticipated keeping the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also completed its second round of quantitative easing with the purchase of $600 billion in longer-term U.S. Treasury bonds. The goal of this plan was to lower long-term interest rates and thereby stimulate economic activity and create jobs. The federal government continued to focus on implementing the economic stimulus package passed in early 2009 and aimed at providing job creation, tax relief, fiscal assistance to state and local governments, and expansion of unemployment benefits and other federal social welfare programs. In the first quarter of 2011, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 1.9%, marking the seventh consecutive quarter of positive growth. The employment situation slowly improved, with the national jobless rate registering 9.1% in May 2011, down from 9.6% a year earlier. While the Fed’s longer-term inflation expectations remained stable, inflation over this period posted its largest twelve-month gain since October 2008, as the Consumer Price Index (CPI) rose 3.6% year-over-year as of May 2011. The core CPI (which excludes food and energy) increased 1.5%, staying within the Fed’s unofficial objective of 2.0% or lower for Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC C, and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 this measure. The housing market remained a major weak spot in the economy. For the twelve months ended April 2011 (most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s (S&P)/Case-Shiller Index of 20 major metropolitan areas lost 4.0%, with six of the 20 metropolitan areas hitting their lowest levels since housing prices peaked in 2006. The municipal bond market was affected by a significant decline in new tax exempt issuance during this period. One reason for the decrease in new tax-exempt supply was the heavy issuance of taxable municipal debt in 2010 under the Build America Bond (BAB) program, which was created as part of the American Recovery and Reinvestment Act of February 2009 and expired on December 31, 2010. Between the beginning of this reporting period on June 1, 2010, and the end of the BAB program, taxable Build America Bond issuance totaled $74.5 billion, accounting for 28% of new bonds issued in the municipal market. After rallying strongly during the first part of the period, the municipal market suffered a reversal in mid-November 2010, due largely to investor concerns about inflation, the federal deficit, and the deficit’s impact on demand for U.S. Treasury securities. Adding to this market pressure was media coverage of the strained finances of some state and local governments. As a result, money began to flow out of municipal mutual funds as yields rose and valuations declined. As we moved into the second quarter of 2011, we saw the environment in the municipal market improve. Over the twelve months ended May 31, 2011, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $335.7 billion, a decrease of 15% compared with the issuance of the twelve-month period ended May 31, 2010. For the first five months of 2011, municipal issuance nationwide was down 50% from the first five months of 2010. This decline reflects the heavy issuance of BABs at the end of 2010, as borrowers took advantage of the program’s favorable terms before its expiration at year end. How were economic and market conditions in Maryland and Virginia during this period? Overall, the recent recession in Maryland was less severe than in many other states, as the state’s credit profile remained relatively strong due to historically sound fiscal management as well as a diverse economy. In 2010, Maryland’s economy expanded at a rate of 2.9%, compared with the national growth rate of 2.6%, ranking Maryland 16th in the nation in terms of percentage GDP growth by state. As of May 2011, Maryland’s unemployment rate stood at 6.8%, its lowest level since March 2009, down from 7.4% in May 2010. This was well below the national jobless rate of 9.1% for May 2011. Maryland has one of the nation’s best educated workforces, which facilitated the development of advanced technology and the growth of public and private research facilities. Combined with the influence of the government sector and the presence of 56 universities, this has made Maryland a center for national security and medical and biomedical research. In April 2011, Maryland adopted a $14.7 billion general fund budget for fiscal 2012. The budget was balanced largely through cuts, including eliminating 450 state jobs and freezing state salaries, limiting increases in school aid to enrollment growth for both K-12 and higher education institutions, and reducing health care spending. As of May 2011, Moody’s and 6 Nuveen Investments S&P rated Maryland general obligation debt at Aaa and AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2011, municipal issuance in the state totaled $4.9 billion, down 23% from the previous twelve-month period. Like Maryland, Virginia’s proximity to Washington D.C. and a large military presence added some stability to the commonwealth’s economy during the recent recession and lessened its impact to some degree. For 2010, Virginia posted GDP growth of 2.6%, on par with the national growth rate, which ranked Virginia 20th in percentage GDP growth by state. Unemployment in the commonwealth fell from 7.0% in May 2010 to 6.0% in May 2011, its lowest point since January 2009. Virginia’s economy is led by employment in the government, professional and business services, education and health services, and retail trade sectors. Virginia also continued to serve as a center for research and development facilities. Virginia was hard hit by the housing recession, especially in the Washington D.C. area, although the downturn was more muted in other areas. Recently, home prices have risen, helping to stabilize residential construction. According to the S&P/Case-Shiller home price Index, the Washington D.C. area was the only one of 20 major metropolitan areas to post a year-over-year gain for the twelve months ended April 2011 (most recent data available at the time this report was prepared), as the average home price there rose 4.0% during that time. This compared with a 4.0% decline in home prices nationally for the same period. In February 2011, Virginia approved a $32 billion two-year general fund budget that included increased funding for higher education and a $38 million economic development incentive package. As of May 2011, Moody’s and S&P maintained their ratings on Virginia general obligation debt at Aaa and AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2011, issuance in Virginia totaled $6.2 billion, a decrease of 20% from the previous twelve months. What key strategies were used to manage these Funds during this reporting period? As previously mentioned, the new issue supply of tax-exempt bonds declined nationally during this period, due largely to the issuance of taxable bonds under the BAB program. The BAB program also significantly affected the availability of tax-exempt bonds in Maryland and Virginia. Between the beginning of this reporting period on June 1, 2010, and the end of the BAB program, BABs accounted for approximately 36% of municipal supply in Maryland and 33% in Virginia. Since interest payments from BABs represent taxable income, we did not view these bonds as appropriate investment opportunities for these Funds. Further compounding the supply situation was the drop-off in new municipal issuance during the first five months of 2011, when issuance in Maryland and Virginia declined 34% and 57%, respectively, from that of the same period in 2010. In this environment of constrained tax-exempt municipal bond issuance, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. Because of the lack of supply in Maryland, we purchased some territorial bonds issued by Puerto Rico and Guam to help keep these Funds as fully invested as possible. These bonds also benefited the Funds through diversification and double exemption (i.e., exemption from both federal and state taxes). The Virginia Funds also added tobacco bonds from a recent issue backed Nuveen Investments 7 by the 1998 master tobacco settlement agreement, which helped to enhance the Funds’ durations and yields. During this period, the Funds generally focused on bonds with maturities of 25 years and longer in order to take advantage of attractive yields at the longer end of the municipal yield curve. The purchase of longer maturity bonds also provided some protection for the Funds’ duration and yield curve positioning in the event that the BAB program was extended and continued to have an impact on tax-exempt issuance, especially at the long end of the curve. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. In general, selling was minimal because of the challenge of finding appropriate tax-exempt paper. As of May 31, 2011, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform? Individual results for the Nuveen Maryland and Virginia Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 5/31/11 1-Year 5-Year 10-Year Maryland Funds NMY % % % NFM % % % NZR % % N/A NWI % % N/A Standard & Poor’s (S&P) Maryland Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average3 % % % Virginia Funds NPV % % % NGB % % % NNB % % N/A Standard & Poor’s (S&P) Virginia Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average3 % % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 The Standard & Poor’s (S&P) Municipal Bond Indexes for Maryland and Virginia are unleveraged, market value-weighted indexes designed to measure the performance of the tax-exempt, investment-grade Maryland and Virginia municipal bond markets, respectively. These indexes do not reflect any initial or ongoing expenses and are not available for direct investment. 2 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax- exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Lipper Other States Municipal Debt Funds Average is calculated using the returns of all closed-end funds in this category for each period as follows: 1-year, 46 funds; 5- year, 46 funds; and 10-year, 27 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. Shareholders should note that the performance of the Lipper Other States category represents the overall average of returns for funds from ten different states with a wide variety of municipal market conditions, which may make direct comparisons less meaningful. 8 Nuveen Investments For the twelve months ended May 31, 2011, the total return on common share net asset value (NAV) for NPV exceeded the returns for the Standard & Poor’s (S&P) Virginia Municipal Bond Index and the Standard & Poor’s (S&P) National Municipal Bond Index, while the remaining Maryland and Virginia Funds underperformed the returns for their respective state’s S&P Municipal Bond Index as well as the S&P National Municipal Bond Index. For the same period, NMY, NPV, NGB and NNB outperformed the average return for the Lipper Other States Municipal Debt Funds Average, while NFM, NZR and NWI lagged this benchmark. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. The use of leverage also had an impact on the Funds’ performance. Leverage is discussed in more detail on page 10. During this period, municipal bonds with intermediate maturities generally outperformed other maturity categories, with credits at both the shorter and longer ends of the yield curve posting weaker returns. Overall, duration and yield curve positioning was a positive contributor to the performance of these Funds. All of the Funds had good exposure to the intermediate parts of the yield curve that performed best, with NPV being the most advantageously positioned for the market environment of the past twelve months. Credit exposure also played a role in performance. During the market reversal of late 2010, as redemption activity in high-yield funds increased and risk aversion mounted, lower-rated credits were negatively impacted. For the period as a whole, bonds rated BBB typically underperformed those rated AAA. In this environment, the Funds’ performance generally benefited from their allocations to higher quality credits. As of May 31, 2011, NMY had the heaviest exposure to AAA rated bonds and a correspondingly lower weighting in bonds rated BBB, while NFM had the largest allocation to bonds rated BBB among all of these Funds, which restrained its performance during this period. Holdings that generally made positive contributions to the Funds’ returns during this period included general obligation (GO) and other tax-supported bonds, housing credits and resource recovery bonds. The electric utilities, water and sewer, and leasing sectors also outperformed the municipal market as a whole. All of these Funds were underweighted in the tax-supported sector, specifically in state GOs, which restricted their ability to participate in the rally of this sector. In contrast, the industrial development revenue, health care and transportation sectors turned in relatively weaker performance. NFM, NZR, NWI and NNB had the heaviest weightings in the health care sector (20% or higher), which hurt their performance. The Maryland Funds tended to be underweighted in transportation, which lessened the Nuveen Investments 9 negative impact of these holdings, while transportation was neutral for the Virginia Funds, which had heavier concentrations in bonds issued for Washington Dulles International Airport, the Dulles tollroad, and the airport’s new AeroTrain people mover system. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. This is what happened in these Funds during the period, as the use of leverage hurt their overall performance. RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inceptions, each of the Funds issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short term rates at multi-generational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion 10 Nuveen Investments of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares or Variable MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. During 2010 and 2011, certain Nuveen leveraged closed-end funds (including NPV) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, the funds that received demand letters (including NPV) were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Directors/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. Nuveen Investments 11 As of May 31, 2011, each of the Funds has redeemed all of their outstanding ARPS at par. MTP Shares As of May 31, 2011, the following Funds have issued and outstanding MTP Shares, at liquidation value, as shown in the accompanying table. Fund MTP Shares at Liquidation Value NMY $ NFM NZR NWI NPV NGB NNB The net proceeds from each Fund’s issuance of MTP Shares was used to refinance all, or a portion of, the Fund’s remaining outstanding ARPS at par. Each Fund’s MTP Shares trade on the New York Stock Exchange (NYSE). At May 31, 2011, the details on each Fund’s series of MTP Shares are as shown in the following table. Fund Series Shares Issued At Liquidation Value Annual Interest Rate NYSE Ticker NMY % NMY Pr C NMY % NMY Pr D NFM % NFM Pr C NZR % NZR Pr C NWI % NWI Pr C NWI % NWI Pr D NPV % NPV Pr A NPV % NPV Pr C NGB % NGB Pr C NNB % NNB Pr C (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP Shares.) At the time this report was prepared, all 84 of the Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $10.3 billion of the approximately $11.0 billion originally outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. 12 Nuveen Investments Regulatory Matters During May 2011, Nuveen Securities, LLC, known as Nuveen Investments, LLC, prior to April 30, 2011, entered into a settlement with the Financial Industry Regulatory Authority (FINRA) with respect to certain allegations regarding Nuveen-sponsored closed-end fund ARPS marketing brochures. As part of this settlement, Nuveen Securities, LLC neither admitted to nor denied FINRA’s allegations. Nuveen Securities, LLC is the broker-dealer subsidiary of Nuveen Investments. The settlement with FINRA concludes an investigation that followed the widespread failure of auctions for ARPS and other auction rate securities, which generally began in mid-February 2008. In the settlement, FINRA alleged that certain marketing materials provided by Nuveen Securities, LLC were false and misleading. Nuveen Securities, LLC agreed to a censure and the payment of a $3 million fine. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Shares of closed-end funds are subject to investment risks, including the possible loss of principal invested. Past performance is no guarantee of future results. Price Risk; Common shares of closed-end investment companies like the Funds frequently trade at a discount to their net asset value. The Funds cannot predict whether the common shares will trade at, above or below net asset value. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk; Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, and distributions. Leverage risk can be introduced through structural leverage (issuing preferred shares or debt borrowings at the Fund level) or through certain derivative investments held in the Fund’s portfolio. Leverage typically magnifies the total return of a Fund’s portfolio, whether that return is positive or negative. There is no assurance that a Fund’s leveraging strategy will be successful. Credit and Interest Rate Risk; Debt or fixed income securities are subject to credit risk and interest rate risk. The value of, and income generated by debt securities will decrease or increase based on changes in market interest rates. As interest rates rise, bond prices fall. Credit risk refers to an issuer’s ability to make interest and principal payments when due. Nuveen Investments 13 Common Share Dividend and Share Price Information The monthly dividends of all seven Funds in this report remained stable throughout the twelve-month reporting period ended May 31, 2011. All of these Funds seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of May 31, 2011, all seven of the Funds in this report had positive UNII balances for both tax and financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Funds’ repurchase program, the Funds have not repurchased any of their outstanding common shares. As of May 31, 2011, the Funds’ common share prices were trading at (+) premiums or (-) discounts to their common share NAVs as shown in the accompanying table. Fund 5/31/11 (+)Premium/(-)Discount 12-Month Average (+)Premium/(-)Discount NMY (-)2.57% (-)1.31% NFM (-)6.07% (-)1.97% NZR (-)4.24% (-)1.51% NWI (-)3.33% (-)3.58% NPV (+)3.47% (+)5.31% NGB (-)0.80% (+)3.96% NNB (-)1.20% (+)2.78% 14 Nuveen Investments NMY Nuveen Maryland Performance Premium Income OVERVIEW Municipal Fund as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV -2.57 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 3/18/93) On Share Price On NAV 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Health Care % U.S. Guaranteed % Tax Obligation/General % Education and Civic Organizations % Tax Obligation/Limited % Housing/Multifamily % Housing/Single Family % Long-Term Care % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 15 NFM Nuveen Maryland Performance Dividend Advantage OVERVIEW Municipal Fund as of May 31, 2011 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -6.07 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 1/23/01) On Share Price On NAV 1-Year -3.78 % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Health Care % Tax Obligation/Limited % Housing/Multifamily % U.S. Guaranteed % Education and Civic Organizations % Housing/Single Family % Tax Obligation/General % Long-Term Care % Consumer Staples % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NZR Nuveen Maryland Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV -4.24 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 9/25/01) On Share Price On NAV 1-Year -6.04 % % 5-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Health Care % U.S. Guaranteed % Tax Obligation/Limited % Education and Civic Organizations % Tax Obligation/General % Housing/Single Family % Housing/Multifamily % Transportation % Consumer Staples % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 17 NWI Nuveen Maryland Performance Dividend Advantage OVERVIEW Municipal Fund 3 as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV -3.33 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 9/25/02) On Share Price On NAV 1-Year % % 5-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Health Care % Tax Obligation/Limited % U.S. Guaranteed % Education and Civic Organizations % Tax Obligation/General % Housing/Single Family % Housing/Multifamily % Long-Term Care % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NPV Nuveen Virginia Performance Premium Income OVERVIEW Municipal Fund as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 3/18/93) On Share Price On NAV 1-Year -0.58 % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Health Care % U.S. Guaranteed % Transportation % Tax Obligation/General % Housing/Single Family % Education and Civic Organizations % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 19 NGB Nuveen Virginia Performance Dividend Advantage OVERVIEW Municipal Fund as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV -0.80 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 1/26/01) On Share Price On NAV 1-Year -4.25 % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Transportation % Health Care % Tax Obligation/Limited % Tax Obligation/General % U.S. Guaranteed % Long-Term Care % Housing/Single Family % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 20 Nuveen Investments NNB Nuveen Virginia Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of May 31, 2011 Fund Snapshot Common Share Price $ Common ShareNet Asset Value (NAV) $ Premium/(Discount) to NAV -1.20 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage (as a % of managed assets) Structural Leverage % Effective Leverage % Average Annual Total Return (Inception 11/15/01) On Share Price On NAV 1-Year -2.58 % % 5-Year % % Since Inception % % Portfolio Composition3 (as a % of total investments) Health Care % U.S. Guaranteed % Tax Obligation/Limited % Water and Sewer % Long-Term Care % Housing/Single Family % Tax Obligation/General % Transportation % Other % Refer to the Glossary of Terms Used in the Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Nuveen Maryland Premium Income Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund Nuveen Maryland Dividend Advantage Municipal Fund 2 Nuveen Maryland Dividend Advantage Municipal Fund 3 Nuveen Virginia Premium Income Municipal Fund Nuveen Virginia Dividend Advantage Municipal Fund Nuveen Virginia Dividend Advantage Municipal Fund 2 We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Maryland Premium Income Municipal Fund, Nuveen Maryland Dividend Advantage Municipal Fund, Nuveen Maryland Dividend Advantage Municipal Fund 2, Nuveen Maryland Dividend Advantage Municipal Fund 3, Nuveen Virginia Premium Income Municipal Fund, Nuveen Virginia Dividend Advantage Municipal Fund, and Nuveen Virginia Dividend Advantage Municipal Fund 2 (the “Funds”) as of May 31, 2011, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Maryland Premium Income Municipal Fund, Nuveen Maryland Dividend Advantage Municipal Fund, Nuveen Maryland Dividend Advantage Municipal Fund 2, Nuveen Maryland Dividend Advantage Municipal Fund 3, Nuveen Virginia Premium Income Municipal Fund, Nuveen Virginia Dividend Advantage Municipal Fund, and Nuveen Virginia Dividend Advantage Municipal Fund 2 at May 31, 2011, and the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended in conformity with U.S. generally accepted accounting principles. Chicago, Illinois July 28, 2011 22 Nuveen Investments Nuveen Maryland Premium Income Municipal Fund NMY Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 2.6% (1.7% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 25 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 Baa3 $ 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Baa3 Total Consumer Discretionary Consumer Staples – 4.0% (2.6% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 N/R 5.625%, 6/01/47 (DD1, Settling 6/01/11) 6/17 at 100.00 N/R Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 15.8% (10.6% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, Series 2004, 5.250%, 4/01/34 4/14 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Bullis School, Series 2000: 5.250%, 7/01/25 – AGM Insured 1/13 at 100.00 AA+ 5.250%, 7/01/30 – AGM Insured 1/12 at 100.50 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2004, 5.125%, 7/01/34 7/14 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2004, Trust 1003, 13.862%, 1/01/13 (IF) No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A, 5.000%, 5/01/19 5/15 at 100.00 Aa3 Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured No Opt. Call Aa3 University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 10/16 at 100.00 AA+ Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 27.6% (18.5% of Total Investments) Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 No Opt. Call Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial Hospital, Series 2004, 5.500%, 7/01/36 7/14 at 100.00 A3 Nuveen Investments 23 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County General Hospital, Series 2002, 5.800%, 7/01/32 7/12 at 100.00 A3 $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006, 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured 7/14 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital, Series 2002, 5.125%, 7/01/35 7/12 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore Medical Center, Series 2001, 5.000%, 7/01/34 7/11 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Hospital, Howard County General Hospital Acquisition, Series 1998, 5.000%, 7/01/19 – NPFG Insured 7/11 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kaiser Permanente System, Series 1998A, 5.375%, 7/01/15 7/11 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger Institute, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011, 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 – BHAC Insured 5/16 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2002, 5.625%, 7/01/32 7/12 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2004B, 5.000%, 7/01/24 – AMBAC Insured 7/13 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB– 6.000%, 1/01/43 1/18 at 100.00 BBB– Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994: 5.375%, 7/01/14 (4) 7/11 at 100.00 B3 5.300%, 7/01/24 (4) 7/11 at 100.00 B3 Total Health Care 24 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Housing/Multifamily – 12.0% (8.0% of Total Investments) $ Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) 1/20 at 102.00 AAA $ Maryland Community Development Administration, FNMA Multifamily Development Revenue Bonds, Edgewater Village Apartments, Series 2000B, 5.800%, 8/01/20 (Alternative Minimum Tax) 8/11 at 101.00 Aaa Maryland Community Development Administration, Housing Revenue Bonds, Series 1999A, 5.350%, 7/01/41 (Alternative Minimum Tax) 7/11 at 100.00 Aa2 Maryland Community Development Administration, Housing Revenue Bonds, Series 1999B, 6.250%, 7/01/32 (Pre-refunded N/A) (Alternative Minimum Tax) 7/11 at 100.00 Aa2 Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 10/13 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Collegiate Housing Foundation – Salisbury State University, Series 1999A, 6.000%, 6/01/19 12/11 at 101.80 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 Baa2 Montgomery County Housing Opportunities Commission, Maryland, FNMA/FHA-Insured Multifamily Housing Development Bonds, Series 1998A, 5.200%, 7/01/30 7/11 at 100.00 Aaa Montgomery County Housing Opportunities Commission, Maryland, GNMA/FHA-Insured Multifamily Housing Revenue Bonds, Series 1995A, 5.900%, 7/01/15 7/11 at 100.00 Aa2 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2000A, 6.100%, 7/01/30 7/11 at 100.00 Aaa Prince George’s County Housing Authority, Maryland, GNMA Collateralized Mortgage Revenue Refunding Bonds, Overlook Apartments, Series 1995A: 5.700%, 12/20/15 6/11 at 100.00 AA+ 5.750%, 12/20/19 6/11 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 11.6% (7.8% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 3/20 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2005, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) 9/14 at 100.00 Aa2 Puerto Rico Housing Finance Authority, Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 2003A, 4.875%, 6/01/34 (Alternative Minimum Tax) 6/13 at 100.00 Aaa Total Housing/Single Family Nuveen Investments 25 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Industrials – 2.7% (1.8% of Total Investments) $ Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 $ Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) 4/12 at 101.00 BBB Total Industrials Long-Term Care – 5.2% (3.5% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ Carroll County, Maryland, Revenue Refunding Bonds, EMA Obligated Group, Series 1999A, 5.625%, 1/01/25 – RAAI Insured 7/11 at 100.00 BB– Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010, 6.250%, 1/01/45 1/21 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 18.8% (12.6% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Series 2004, 5.000%, 4/01/16 4/14 at 100.00 AAA Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 3/16 at 100.00 AAA Anne Arundel County, Maryland, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004A, 5.000%, 10/15/22 – AMBAC Insured 10/14 at 100.00 Aa2 Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 5.000%, 3/01/14 No Opt. Call Aa1 5.000%, 3/01/16 No Opt. Call Aa1 Howard County, Maryland, General Obligation Metropolitan District Refunding Bonds, Series 2002A, 5.250%, 8/15/18 2/12 at 100.00 AAA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 1/14 at 100.00 AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2005A, 5.000%, 7/01/15 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Refunding Bonds, Series 2001: 5.250%, 10/01/13 10/11 at 101.00 AAA 5.250%, 10/01/18 10/11 at 101.00 AAA Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2002, 4.100%, 9/15/19 9/12 at 101.00 AAA Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2003A, 5.000%, 10/01/18 10/13 at 100.00 AAA Total Tax Obligation/General 26 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited – 15.1% (10.1% of Total Investments) $ Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R $ Baltimore, Maryland, Special Obligation Bonds, North Locust Point Project, Series 2005, 5.500%, 9/01/34 9/15 at 101.00 N/R Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A, 5.700%, 7/01/29 – RAAI Insured 7/12 at 100.00 N/R Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 A– Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/14 at 102.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center Facilities, Series 2003, 5.000%, 6/15/24 6/13 at 100.00 AA+ Montgomery County, Maryland, Lease Revenue Bonds, Metrorail Garage, Series 2002, 5.000%, 6/01/21 6/12 at 100.00 AA Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured 7/12 at 101.00 A2 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call A3 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 5.250%, 7/01/33 – NPFG Insured No Opt. Call A3 Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/12 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A: 5.375%, 8/01/39 2/20 at 100.00 A+ 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A2 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 (WI/DD, Settling 6/01/11) 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 4.9% (3.3% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A, 5.250%, 7/01/17 – FGIC Insured No Opt. Call A1 Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA+ Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) 12/11 at 100.00 CCC+ Total Transportation U.S. Guaranteed – 21.7% (14.6% of Total Investments) (5) Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – FGIC Insured (ETM) No Opt. Call AA (5) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured (ETM) No Opt. Call AAA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (5) Nuveen Investments 27 Nuveen Maryland Premium Income Municipal Fund (continued) NMY Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Gaithersburg, Maryland, Hospital Facilities Revenue Refunding and Improvement Bonds, Shady Grove Adventist Hospital, Series 1995, 6.500%, 9/01/12 – AGM Insured (ETM) No Opt. Call AA+ (5) $ Howard County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004B: 5.000%, 8/15/17 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA 5.000%, 8/15/19 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation Headquarters Building, Series 2002, 5.375%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.50 AAA Maryland Economic Development Corporation, Utility Infrastructure Revenue Bonds, University of Maryland – College Park, Series 2001: 5.375%, 7/01/15 (Pre-refunded 7/01/11) – AMBAC Insured 7/11 at 100.00 N/R (5) 5.375%, 7/01/16 (Pre-refunded 7/01/11) – AMBAC Insured 7/11 at 100.00 N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997, 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Howard County General Hospital, Series 1993, 5.500%, 7/01/25 (ETM) 7/11 at 100.00 Aaa Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 A2 (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2002, 6.000%, 7/01/22 (Pre-refunded 7/01/12) 7/12 at 100.00 A (5) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 (ETM) No Opt. Call AAA Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 5.500%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 Aaa Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005: 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/23 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/24 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 4.0% (2.6% of Total Investments) Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7.400%, 9/01/19 (Alternative Minimum Tax) 9/11 at 100.00 N/R Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – FGIC Insured 7/14 at 100.00 A3 Total Utilities Water and Sewer – 3.4% (2.3% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured No Opt. Call AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – AMBAC Insured 7/16 at 100.00 AA 28 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA $ Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series 2005A, 5.000%, 9/01/15 No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $224,488,500) – 149.4% Floating Rate Obligations – (6.5)% ) MuniFund Term Preferred Shares, at Liquidation Value – (48.7)% (6) ) Other Assets Less Liabilities – 5.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.6%. N/R Not rated. DD1 Investment, or portion of investment, purchased on a delayed delivery basis. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 29 Nuveen Maryland Dividend Advantage Municipal Fund NFM Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 5.1% (3.5% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call Baa3 $ 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Baa3 Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 Ba1 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 5.4% (3.7% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 N/R 5.625%, 6/01/47 (WI/DD, Settling 6/01/11) 6/17 at 100.00 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 13.2% (9.1% of Total Investments) Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, Series 2004, 5.250%, 4/01/34 4/14 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 7/11 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2004, 5.125%, 7/01/34 7/14 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2004, Trust 1003, 13.862%, 1/01/13 (IF) No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 Baa1 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel High School, Series 2005A, 6.000%, 5/01/35 5/15 at 100.00 N/R Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A, 5.000%, 5/01/20 5/15 at 100.00 Aa3 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999: 5.375%, 2/01/19 8/11 at 100.00 BBB– 5.375%, 2/01/29 8/11 at 100.00 BBB– University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 Baa1 University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 Baa1 Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006, 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations 30 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care – 34.4% (23.7% of Total Investments) $ Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A $ Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Medical Center, Series 1998, 5.125%, 7/01/28 – AGM Insured 7/11 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial Hospital, Series 1998, 5.000%, 7/01/28 7/11 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County General Hospital, Series 2002, 6.000%, 7/01/26 7/12 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006, 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured 7/14 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital, Series 2002, 5.125%, 7/01/35 7/12 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore Medical Center, Series 2001, 5.000%, 7/01/34 7/11 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Hospital, Series 2001, 5.000%, 5/15/21 11/11 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kaiser Permanente System, Series 1998A, 5.375%, 7/01/15 7/11 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger Institute, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 – BHAC Insured 5/16 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2001, 5.625%, 7/01/31 7/11 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005, 5.000%, 7/01/35 7/15 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB– 6.000%, 1/01/43 1/18 at 100.00 BBB– Nuveen Investments 31 Nuveen Maryland Dividend Advantage Municipal Fund (continued) NFM Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 5.300%, 7/01/24 (4) 7/11 at 100.00 B3 $ Total Health Care Housing/Multifamily – 13.6% (9.4% of Total Investments) Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) 12/11 at 100.00 Aaa Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A: 50 5.000%, 10/01/15 10/13 at 100.00 B3 5.625%, 10/01/23 10/13 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2001, 6.000%, 7/01/33 – ACA Insured 7/11 at 101.00 N/R Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 Baa2 Montgomery County Housing Opportunities Commission, Maryland, FNMA/FHA-Insured Multifamily Housing Development Bonds, Series 1998A, 5.250%, 7/01/29 (Alternative Minimum Tax) 7/11 at 100.00 Aaa Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2000B, 6.200%, 7/01/30 (Alternative Minimum Tax) 7/11 at 100.00 Aaa Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2001A, 5.600%, 7/01/42 (Alternative Minimum Tax) 7/11 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 10.1% (6.9% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 3/20 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2005, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) 9/14 at 100.00 Aa2 Total Housing/Single Family Industrials – 3.8% (2.6% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) 4/12 at 101.00 BBB Northeast Maryland Waste Disposal Authority, Baltimore, Resource Recovery Revenue Bonds, RESCO Retrofit Project, Series 1998, 4.750%, 1/01/12 (Alternative Minimum Tax) 7/11 at 100.00 BBB Total Industrials 32 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care – 6.7% (4.6% of Total Investments) $ Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ $ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010, 6.125%, 1/01/30 1/21 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A, 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 7.5% (5.2% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 3/16 at 100.00 AAA Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 1/14 at 100.00 AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006A, 5.000%, 5/01/16 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 22.0% (15.2% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Anne Arundel County, Maryland, Tax Increment Financing Revenue Bonds, Parole Town Center Project, Series 2002, 5.000%, 7/01/12 No Opt. Call N/R Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 9/01/19 – NPFG Insured 9/11 at 100.00 Baa1 Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 A– Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/14 at 102.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Town Square Parking Garage, Series 2002A, 5.000%, 9/15/13 9/12 at 100.00 AA+ Prince George’s County, Maryland, Lease Revenue Bonds, Upper Marlboro Justice Center, Series 2003A, 5.000%, 6/30/14 – NPFG Insured 6/13 at 100.00 AA+ Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 7/15 at 100.00 N/R Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 7/13 at 100.00 N/R Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 Nuveen Investments 33 Nuveen Maryland Dividend Advantage Municipal Fund (continued) NFM Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 5.250%, 8/01/41 8/20 at 100.00 A+ $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A2 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 6.375%, 10/01/19 10/11 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 4.5% (3.1% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001, 5.000%, 7/01/27 – AMBAC Insured 7/11 at 100.00 N/R Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/11 at 100.00 Baa1 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/11 at 100.00 Baa1 Total Transportation U.S. Guaranteed – 13.3% (9.2% of Total Investments) (5) Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – FGIC Insured (ETM) No Opt. Call AA (5) Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation Headquarters Building, Series 2002, 5.375%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.50 AAA Maryland Economic Development Corporation, Utility Infrastructure Revenue Bonds, University of Maryland – College Park, Series 2001, 5.000%, 7/01/19 (Pre-refunded 7/01/11) – AMBAC Insured 7/11 at 100.00 N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 A2 (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2001, 5.250%, 7/01/28 (Pre-refunded 7/01/11) 7/11 at 100.00 A (5) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 (ETM) No Opt. Call AAA Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005, 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 3.4% (2.3% of Total Investments) Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7.400%, 9/01/19 (Alternative Minimum Tax) 9/11 at 100.00 N/R Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 A3 Total Utilities 34 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer – 2.2% (1.5% of Total Investments) $ Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – AMBAC Insured 7/16 at 100.00 AA $ Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series 2005A, 5.000%, 9/01/15 No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $85,610,186) – 145.2% Floating Rate Obligations – (6.8)% ) MuniFund Term Preferred Shares, at Liquidation Value – (45.6)% (6) ) Other Assets Less Liabilities – 7.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 35 Nuveen Maryland Dividend Advantage Municipal Fund 2 NZR Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 4.4% (3.0% of Total Investments) $ Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Baa3 $ Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 Ba1 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 5.6% (3.8% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 N/R 5.625%, 6/01/47 6/17 at 100.00 N/R Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 11/11 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 14.4% (9.7% of Total Investments) Anne Arundel County, Maryland, Economic Development Revenue Bonds, Community College Project, Series 2002, 5.125%, 9/01/22 9/12 at 102.00 A2 Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, Series 2004, 5.250%, 4/01/34 4/14 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 7/11 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Bullis School, Series 2000, 5.250%, 7/01/30 – AGM Insured 1/12 at 100.50 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2004, 5.125%, 7/01/34 7/14 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2004, Trust 1003, 13.862%, 1/01/13 (IF) No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 Baa1 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel High School, Series 2005A, 6.000%, 5/01/35 5/15 at 100.00 N/R Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A, 5.000%, 5/01/18 5/15 at 100.00 Aa3 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2001, 4.900%, 7/01/21 – FGIC Insured 7/12 at 100.00 Aa3 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2003A, 5.000%, 7/01/20 – FGIC Insured 7/13 at 100.00 Aa3 36 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 10/16 at 100.00 AA+ $ Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 31.1% (20.9% of Total Investments) Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 No Opt. Call Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Medical Center, Series 1998, 5.125%, 7/01/33 – AGM Insured 7/11 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial Hospital, Series 2004, 5.500%, 7/01/36 7/14 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County General Hospital, Series 2002, 6.000%, 7/01/26 7/12 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured 7/14 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital, Series 2002, 5.125%, 7/01/35 7/12 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore Medical Center, Series 2001, 5.000%, 7/01/34 7/11 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger Institute, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011, 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 – BHAC Insured 5/16 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2001, 5.625%, 7/01/31 7/11 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005, 5.000%, 7/01/40 7/15 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB– 6.000%, 1/01/43 1/18 at 100.00 BBB– Nuveen Investments 37 Nuveen Maryland Dividend Advantage Municipal Fund 2 (continued) NZR Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Montgomery County, Maryland, Economic Development Revenue Bonds, Trinity Healthcare Group, Series 2001, 5.125%, 12/01/22 12/11 at 100.00 AA $ Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 5.300%, 7/01/24 (4) 7/11 at 100.00 B3 Total Health Care Housing/Multifamily – 9.4% (6.3% of Total Investments) Maryland Community Development Administration, Multifamily Development Revenue Bonds, Waters Towers Senior Apartments, Series 2001F, 5.450%, 12/15/33 (Alternative Minimum Tax) 12/11 at 100.00 Aaa Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) 12/11 at 100.00 Aaa Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 10/13 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 Baa2 Total Housing/Multifamily Housing/Single Family – 11.9% (8.0% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 3/20 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2005, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) 9/14 at 100.00 Aa2 Maryland Community Development Administration, Residential Revenue Bonds, Series 2001H, 5.350%, 9/01/32 (Alternative Minimum Tax) 9/11 at 100.00 Aa2 Total Housing/Single Family Industrials – 4.9% (3.3% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) 4/12 at 101.00 BBB Northeast Maryland Waste Disposal Authority, Baltimore, Resource Recovery Revenue Bonds, RESCO Retrofit Project, Series 1998, 4.750%, 1/01/12 (Alternative Minimum Tax) 7/11 at 100.00 BBB Total Industrials Long-Term Care – 5.0% (3.4% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 N/R 38 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care (continued) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010, 6.250%, 1/01/45 1/21 at 100.00 N/R $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 14.3% (9.6% of Total Investments) Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Frederick, Maryland, General Obligation Refunding and Improvement Bonds, Series 2001, 4.750%, 12/01/19 12/11 at 101.00 AA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2005A, 5.000%, 7/01/15 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Refunding Bonds, Series 2001, 5.250%, 10/01/18 10/11 at 101.00 AAA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.000%, 7/01/24 – AGM Insured 7/11 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 16.5% (11.1% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Anne Arundel County, Maryland, Tax Increment Financing Revenue Bonds, Parole Town Center Project, Series 2002, 5.000%, 7/01/12 No Opt. Call N/R Baltimore County, Maryland, Certificates of Participation, Health and Social Services Building Project, Series 2001: 5.000%, 8/01/20 8/11 at 101.00 AA+ 5.000%, 8/01/21 8/11 at 101.00 AA+ Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A, 5.700%, 7/01/29 – RAAI Insured 7/12 at 100.00 N/R Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 A– Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/14 at 102.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured 7/12 at 101.00 A2 Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 7/15 at 100.00 N/R Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 7/13 at 100.00 N/R Nuveen Investments 39 Nuveen Maryland Dividend Advantage Municipal Fund 2 (continued) NZR Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 (WI/DD, Settling 6/01/11) 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 5.9% (3.9% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/11 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/11 at 100.00 N/R Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA+ Total Transportation U.S. Guaranteed – 20.6% (13.8% of Total Investments) (5) Baltimore Board of School Commissioners, Maryland, Revenue Bonds, City Public School System, Series 2003A, 5.000%, 5/01/15 (Pre-refunded 5/01/13) 5/13 at 100.00 AA+ (5) Baltimore County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2002, 5.000%, 8/01/18 (Pre-refunded 8/01/12) 8/12 at 100.00 AAA Cecil County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2001B: 4.600%, 8/01/18 (Pre-refunded 8/01/11) 8/11 at 101.00 AA (5) 4.600%, 8/01/19 (Pre-refunded 8/01/11) 8/11 at 101.00 AA (5) Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation Headquarters Building, Series 2002, 5.375%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.50 AAA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997, 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 A2 (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2001, 5.250%, 7/01/28 (Pre-refunded 7/01/11) 7/11 at 100.00 A (5) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 (ETM) No Opt. Call AAA Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2001, 5.250%, 12/01/20 (Pre-refunded 12/01/11) – FGIC Insured 12/11 at 101.00 AAA Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005, 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 3.2% (2.2% of Total Investments) Guam Power Authority, Revenue Bonds, Series 1999A, 5.250%, 10/01/34 – NPFG Insured 10/11 at 100.00 Baa1 Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7.400%, 9/01/19 (Alternative Minimum Tax) 9/11 at 100.00 N/R Total Utilities 40 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer – 1.5% (1.0% of Total Investments) $ Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – AMBAC Insured 7/16 at 100.00 AA $ Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA Total Water and Sewer $ Total Investments (cost $87,836,114) – 148.7% Floating Rate Obligations – (6.6)% ) MuniFund Term Preferred Shares, at Liquidation Value – (46.7)% (6) ) Other Assets Less Liabilities – 4.6% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.4%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 41 Nuveen Maryland Dividend Advantage Municipal Fund 3 NWI Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Discretionary – 3.7% (2.4% of Total Investments) $ Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Baa3 $ Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 Ba1 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 4.2% (2.7% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A, 5.250%, 6/01/32 6/17 at 100.00 N/R Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/12 at 100.00 BBB Total Consumer Staples Education and Civic Organizations – 11.9% (7.8% of Total Investments) Anne Arundel County, Maryland, Economic Development Revenue Bonds, Community College Project, Series 2002, 5.125%, 9/01/22 9/12 at 102.00 A2 Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, Series 2004, 5.250%, 4/01/34 4/14 at 100.00 A+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2004, 5.125%, 7/01/34 7/14 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2002A, 5.000%, 7/01/32 7/12 at 100.00 AA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2004, Trust 1003, 13.862%, 1/01/13 (IF) No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel High School, Series 2005A, 6.000%, 5/01/35 5/15 at 100.00 N/R Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A, 5.000%, 5/01/18 5/15 at 100.00 Aa3 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2003A, 5.000%, 7/01/32 – FGIC Insured 7/13 at 100.00 Aa3 University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 10/16 at 100.00 AA+ Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 BBB+ Total Education and Civic Organizations 42 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care – 31.2% (20.5% of Total Investments) $ Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A $ Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006, 5.000%, 7/01/31 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 No Opt. Call Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Medical Center, Series 1998, 5.125%, 7/01/33 – AGM Insured 7/11 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial Hospital, Series 2004, 5.500%, 7/01/36 7/14 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County General Hospital, Series 2002, 5.800%, 7/01/32 7/12 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006, 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured 7/14 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital, Series 2002, 5.125%, 7/01/35 7/12 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore Medical Center, Series 2001, 5.000%, 7/01/34 7/11 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Hospital, Series 2001, 5.000%, 5/15/21 11/11 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger Institute, Series 2003, 5.500%, 7/01/33 7/13 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011, 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 8/14 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 – BHAC Insured 5/16 at 100.00 AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2001, 5.625%, 7/01/31 7/11 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 Aa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2002, 5.625%, 7/01/32 7/12 at 100.00 A3 Nuveen Investments 43 Nuveen Maryland Dividend Advantage Municipal Fund 3 (continued) NWI Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: $ 5.750%, 1/01/38 1/18 at 100.00 BBB– $ 6.000%, 1/01/43 1/18 at 100.00 BBB– 95 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 5.000%, 7/01/34 – NPFG Insured 7/16 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Refunding Bonds, Adventist Healthcare, Series 2003A, 5.750%, 1/01/25 1/13 at 101.00 Baa2 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 5.300%, 7/01/24 (4) 7/11 at 100.00 B3 Total Health Care Housing/Multifamily – 7.6% (5.0% of Total Investments) Maryland Community Development Administration, Housing Revenue Bonds, Series 2002B, 4.950%, 7/01/32 (Alternative Minimum Tax) 7/12 at 100.00 Aa2 Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 10/13 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2001: 20 5.875%, 7/01/21 – ACA Insured 7/11 at 101.00 N/R 6.000%, 7/01/33 – ACA Insured 7/11 at 101.00 N/R Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 Baa2 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2002B: 5.100%, 7/01/33 (Alternative Minimum Tax) 7/12 at 100.00 Aaa 5.200%, 7/01/44 (Alternative Minimum Tax) 7/12 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 8.7% (5.7% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 3/20 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2005, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) 9/14 at 100.00 Aa2 Total Housing/Single Family Industrials – 4.1% (2.7% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) 4/12 at 101.00 BBB 44 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Industrials (continued) $ Northeast Maryland Waste Disposal Authority, Baltimore, Resource Recovery Revenue Bonds, RESCO Retrofit Project, Series 1998, 4.750%, 1/01/12 (Alternative Minimum Tax) 7/11 at 100.00 BBB $ Total Industrials Long-Term Care – 5.7% (3.7% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010, 6.250%, 1/01/45 1/21 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 10.9% (7.2% of Total Investments) Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 1/14 at 100.00 AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2005A, 5.000%, 7/01/15 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006A, 5.000%, 5/01/16 No Opt. Call AAA Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004C, 5.000%, 12/01/11 No Opt. Call AAA St. Mary’s County, Maryland, General Obligation Hospital Bonds, Series 2002, 5.000%, 10/01/12 No Opt. Call AA Total Tax Obligation/General Tax Obligation/Limited – 30.8% (20.2% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A, 5.600%, 7/01/20 – RAAI Insured 7/12 at 100.00 N/R Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/14 at 102.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Town Square Parking Garage, Series 2002A, 5.000%, 9/15/13 9/12 at 100.00 AA+ Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Wayne Avenue Parking Project, Series 2002A, 5.250%, 9/15/16 9/12 at 100.00 AA+ Nuveen Investments 45 Nuveen Maryland Dividend Advantage Municipal Fund 3 (continued) NWI Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center Facilities, Series 2003: $ 5.000%, 6/15/21 6/13 at 100.00 AA+ $ 5.000%, 6/15/23 6/13 at 100.00 AA+ Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 7/15 at 100.00 N/R Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 7/13 at 100.00 N/R Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2002G: 5.250%, 7/01/17 7/12 at 100.00 A3 5.250%, 7/01/20 7/12 at 100.00 A3 5.250%, 7/01/21 7/12 at 100.00 A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 5.750%, 8/01/37 8/19 at 100.00 A+ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A2 Total Tax Obligation/Limited Transportation – 3.1% (2.0% of Total Investments) Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA+ U.S. Guaranteed – 23.4% (15.4% of Total Investments) (5) Annapolis, Maryland, General Obligation Public Improvement Refunding Bonds, Series 2002, 4.375%, 4/01/17 (Pre-refunded 4/01/12) 4/12 at 101.00 AA (5) Baltimore Board of School Commissioners, Maryland, Revenue Bonds, City Public School System, Series 2003A, 5.000%, 5/01/15 (Pre-refunded 5/01/13) 5/13 at 100.00 AA+ (5) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (5) Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2002, 4.400%, 1/15/16 (Pre-refunded 1/15/12) 1/12 at 101.00 Aa1 (5) Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation Headquarters Building, Series 2002, 4.750%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 100.50 AAA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997, 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) 7/14 at 100.00 A2 (5) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 (ETM) No Opt. Call AAA Prince George’s County Housing Authority, Maryland, GNMA Collateralized Mortgage Revenue Bonds, Fairview and Hillside Projects, Series 2002A, 4.700%, 11/20/22 (Pre-refunded 11/20/12) 11/12 at 100.00 N/R (5) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, 5.125%, 6/01/24 – AMBAC Insured (ETM) No Opt. Call AAA Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 5.500%, 8/01/29 (Pre-refunded 2/01/12) 2/12 at 100.00 AAA University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2002A, 5.125%, 4/01/22 (Pre-refunded 4/01/12) 4/12 at 100.00 AA+ (5) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005, 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed 46 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Utilities – 1.7% (1.1% of Total Investments) $ Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 7.400%, 9/01/19 (Alternative Minimum Tax) 9/11 at 100.00 N/R $ Water and Sewer – 5.4% (3.6% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Wastewater Projects, Series 2002A, 5.125%, 7/01/42 – NPFG Insured 7/12 at 100.00 AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – AMBAC Insured 7/16 at 100.00 AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – AMBAC Insured 7/17 at 100.00 AA Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series 2005A, 5.000%, 9/01/15 No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $115,273,998) – 152.4% Floating Rate Obligations – (5.6)% MuniFund Term Preferred Shares, at Liquidation Value – (49.9)% (6) Other Assets Less Liabilities – 3.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.7%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 47 Nuveen Virginia Premium Income Municipal Fund NPV Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Staples – 4.4% (3.0% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: $ 5.250%, 6/01/32 6/17 at 100.00 N/R $ 5.625%, 6/01/47 (WI/DD, Settling 6/01/11) 6/17 at 100.00 BBB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 7.2% (4.9% of Total Investments) District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 4/15 at 100.00 AA– Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 6/19 at 100.00 Aa2 Prince William County Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, Catholic Diocese of Arlington, Series 2003, 5.500%, 10/01/33 10/13 at 101.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 8/11 at 100.00 BBB– Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.375%, 12/01/21 12/12 at 101.00 BBB– The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2005, 5.000%, 6/01/37 6/15 at 100.00 AAA Virginia Commonwealth University, Revenue Bonds, Series 2004A, 5.000%, 5/01/17 – AMBAC Insured 5/14 at 101.00 Aa2 Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke College, Series 2011, 5.750%, 4/01/41 4/20 at 100.00 A– Total Education and Civic Organizations Energy – 1.5% (1.0% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project Hovensa LLC, Series 2007, 4.700%, 7/01/22 (Alternative Minimum Tax) 1/15 at 100.00 Baa3 Total Energy Health Care – 27.4% (18.6% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Martha Jefferson Hospital, Series 2002, 5.250%, 10/01/35 10/12 at 100.00 A3 Arlington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 7/20 at 100.00 A2 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007, 5.000%, 9/01/27 9/17 at 100.00 A– Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured 11/20 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Series 2009, Trust 11733, 14.717%, 11/15/29 (IF) 5/19 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, Inova Health System, Series 1993A, 5.000%, 8/15/23 No Opt. Call AA+ Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007, 5.250%, 6/15/23 No Opt. Call A3 48 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Fredericksburg Industrial Development Authority, Virginia, Revenue Bonds, MediCorp Health System, Series 2002B, 5.125%, 6/15/33 6/12 at 100.00 A3 $ Hanover County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Memorial Regional Medical Center, Series 1995, 6.375%, 8/15/18 – NPFG Insured No Opt. Call A3 Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured 8/16 at 100.00 Baa1 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 11/12 at 100.00 A– Henrico County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Bon Secours Health System, Series 1996, 6.250%, 8/15/20 – NPFG Insured No Opt. Call A– Manassas Industrial Development Authority, Virginia, Hospital Revenue Bonds, Prince William Hospital, Series 2002, 5.250%, 4/01/33 4/13 at 100.00 A3 Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carilion Health System, Series 2002A, 5.500%, 7/01/19 – NPFG Insured 7/12 at 100.00 A+ Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/26 6/16 at 100.00 A3 5.250%, 6/15/31 6/16 at 100.00 A3 5.250%, 6/15/37 6/16 at 100.00 A3 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara Healthcare, Refunding Series 2010, 5.000%, 11/01/40 5/20 at 100.00 AA Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health System Obligated Group, Series 2009E, 5.625%, 1/01/44 1/19 at 100.00 A+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester Medical Center, Series 2007, 5.125%, 1/01/31 1/17 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A3 Total Health Care Housing/Multifamily – 1.7% (1.2% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Revenue Bonds, Patrick Henry Apartments, Series 2000, 6.050%, 11/01/32 (Mandatory put 11/01/20) (Alternative Minimum Tax) 11/11 at 100.00 Aaa Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 No Opt. Call AAA Total Housing/Multifamily Housing/Single Family – 7.8% (5.2% of Total Investments) Puerto Rico Housing Finance Authority, Mortgage-Backed Securities Program Home Mortgage Revenue Bonds, Series 2003A, 4.875%, 6/01/34 (Alternative Minimum Tax) 6/13 at 100.00 Aaa Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2001H-1, 5.350%, 7/01/31 – NPFG Insured 7/11 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2005C-2, 4.750%, 10/01/32 (Alternative Minimum Tax) 1/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006 D1, 4.900%, 1/01/33 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/01/29 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/01/32 (Alternative Minimum Tax) 7/16 at 100.00 AAA Total Housing/Single Family Nuveen Investments 49 Nuveen Virginia Premium Income Municipal Fund (continued) NPV Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care – 4.9% (3.3% of Total Investments) $ Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 10/17 at 100.00 N/R $ Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A, 4.875%, 10/01/36 10/16 at 100.00 A– Henrico County Economic Development Authority, Virginia, GNMA Mortgage-Backed Securities Program Assisted Living Revenue Bonds, Beth Sholom, Series 1999A, 5.900%, 7/20/29 7/11 at 100.00 AAA Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Series 2006: 5.000%, 10/01/27 10/11 at 103.00 BBB 5.000%, 10/01/35 No Opt. Call BBB Industrial Development Authority of the County of Prince William, Virginia, Residential Care Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 1/17 at 100.00 N/R Total Long-Term Care Materials – 1.1% (0.7% of Total Investments) Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation, Series 1998, 5.600%, 12/01/25 (Alternative Minimum Tax) 8/11 at 100.00 Ba2 Goochland County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation Project, Series 1998, 5.650%, 12/01/25 (Alternative Minimum Tax) 12/11 at 100.00 Ba2 Total Materials Tax Obligation/General – 16.9% (11.5% of Total Investments) Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 5.000%, 7/15/25 7/20 at 100.00 Aa3 Chesapeake, Virginia, General Obligation Bonds, Water and Sewerage Series 2003B: 5.000%, 6/01/21 6/13 at 100.00 AA+ 5.000%, 6/01/23 6/13 at 100.00 AA+ Loudoun County, Virginia, General Obligation Public Improvement Bonds, Series 2002A, 5.250%, 5/01/22 5/12 at 100.00 AAA Newport News, Virginia, General Obligation Bonds, Series 2004C, 5.000%, 5/01/16 5/14 at 101.00 Aa1 Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Portsmouth, Virginia, General Obligation Bonds, Series 2005A, 5.000%, 4/01/15 – NPFG Insured No Opt. Call AA Richmond, Virginia, General Obligation Bonds, Series 2004A, 5.000%, 7/15/21 – AGM Insured 7/14 at 100.00 AA+ Suffolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 12/01/15 No Opt. Call AA Virginia Beach, Virginia, General Obligation Bonds, Series 2003B, 5.000%, 5/01/15 5/13 at 100.00 AAA Virginia Beach, Virginia, General Obligation Bonds, Series 2008, 5.000%, 10/01/27 (UB) 10/17 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 27.8% (18.8% of Total Investments) Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Culpeper Industrial Development Authority, Virginia, Lease Revenue Bonds, School Facilities Project, Series 2005, 5.000%, 1/01/20 – NPFG Insured 1/15 at 100.00 Aa3 Cumberland County, Virginia, Certificates of Participation, Series 1997: 6.200%, 7/15/12 No Opt. Call N/R 6.375%, 7/15/17 No Opt. Call N/R Dinwiddie County Industrial Development Authority, Virginia, Lease Revenue Bonds, Series 2004B, 5.125%, 2/15/16 – NPFG Insured 2/14 at 100.00 A+ 50 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Community Project, Series 2006, 5.000%, 5/15/18 5/16 at 100.00 AA+ $ Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Laurel Hill Public Facilities Projects, Series 2003: 5.000%, 6/01/14 6/13 at 101.00 AA+ 5.000%, 6/01/22 6/13 at 101.00 AA+ Front Royal and Warren County Industrial Development Authority, Virginia, Lease Revenue Bonds, Series 2004B, 5.000%, 4/01/18 – AGM Insured 4/14 at 100.00 AA+ Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005, 5.000%, 6/15/30 – NPFG Insured 6/15 at 100.00 A James City County Economic Development Authority, Virginia, Revenue Bonds, County Government Projects, Series 2005, 5.000%, 7/15/19 7/15 at 100.00 AA+ Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue Bonds, Public Projects Series 2008, 5.000%, 2/01/29 2/18 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.000%, 7/01/32 – AGM Insured 7/12 at 100.00 AA+ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/43 – AMBAC Insured No Opt. Call A3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, 0.000%, 7/01/28 – AMBAC Insured No Opt. Call A3 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D: 5.250%, 7/01/27 7/12 at 100.00 A3 5.250%, 7/01/36 7/12 at 100.00 A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 6.000%, 8/01/39 8/20 at 100.00 A+ Spotsylvania County Industrial Development Authority, Virginia, Lease Revenue Bonds, School Facilities, Series 2003B, 4.375%, 8/01/20 – AMBAC Insured 8/13 at 100.00 N/R Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/16 at 100.00 A+ Stafford County Economic Development Authority, Virginia, Lease Revenue Bonds, Public Facility Projects, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) 4/18 at 100.00 AA+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-3B, 13.005%, 2/01/27 (IF) (5) 2/19 at 100.00 AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-4B, 13.105%, 2/01/28 (IF) (5) 2/19 at 100.00 AA+ Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 5.000%, 8/01/17 8/15 at 100.00 AA+ Virginia Resources Authority, Infrastructure Revenue Bonds, Prerefunded-Pooled Loan Bond Program, Series 2002A, 5.000%, 5/01/19 5/12 at 100.00 AA Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor Development Program, Series 2004B, 5.000%, 5/15/15 5/14 at 100.00 AA+ Total Tax Obligation/Limited Nuveen Investments 51 Nuveen Virginia Premium Income Municipal Fund (continued) NPV Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation – 17.9% (12.1% of Total Investments) $ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2, 0.000%, 10/01/34 – AGC Insured No Opt. Call AA+ $ Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2009C, 5.000%, 10/01/28 10/18 at 100.00 AA– Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2010A, 5.000%, 10/01/30 No Opt. Call AA– Metropolitan Washington D.C. Airports Authority, System Revenue Bonds, Series 2007B, 5.000%, 10/01/35 – AMBAC Insured (Alternative Minimum Tax) 10/17 at 100.00 AA– Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Norfolk Airport Authority, Virginia, Airport Revenue Bonds, Series 2001A, 5.125%, 7/01/31 – FGIC Insured 7/11 at 100.00 A3 Norfolk, Virginia, Parking System Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 Baa1 Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series 2002, 5.250%, 7/15/22 – FGIC Insured No Opt. Call BBB Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2006, 5.000%, 7/01/36 – FGIC Insured (Alternative Minimum Tax) 7/13 at 100.00 Aa3 Virginia Resources Authority, Airports Revolving Fund Revenue Bonds, Series 2001A, 5.250%, 8/01/23 8/11 at 100.00 Aa2 Total Transportation U.S. Guaranteed – 20.7% (14.0% of Total Investments) (4) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, 11/01/24 – AGM Insured (ETM) No Opt. Call AA+ (4) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2003: 5.250%, 7/15/14 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 Baa1 (4) 5.250%, 7/15/15 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 Baa1 (4) 5.250%, 7/15/23 (Pre-refunded 7/15/13) – NPFG Insured 7/13 at 100.00 Baa1 (4) Fairfax County Water Authority, Virginia, Water Revenue Refunding Bonds, Series 2002, 5.375%, 4/01/19 (Pre-refunded 4/01/12) 4/12 at 100.00 AAA Harrisonburg, Virginia, General Obligation Bonds, Public Safety and Steam Plant, Series 2002, 5.000%, 7/15/19 (Pre-refunded 7/15/12) – FGIC Insured 7/12 at 101.00 Aa2 (4) 60 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 (Pre-refunded 11/15/12) 11/12 at 100.00 A3 (4) Loudoun County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Loudoun Hospital Center, Series 2002A: 6.000%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (4) 6.100%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (4) Lynchburg, Virginia, General Obligation Bonds, Series 2004, 5.000%, 6/01/21 (Pre-refunded 6/01/14) 6/14 at 100.00 AA+ (4) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.000%, 7/01/32 (Pre-refunded 7/01/12) – AGM Insured 7/12 at 100.00 AAA Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D: 5.250%, 7/01/27 (Pre-refunded 7/01/12) 7/12 at 100.00 A3 (4) 5.250%, 7/01/36 (Pre-refunded 7/01/12) 7/12 at 100.00 A3 (4) Roanoke, Virginia, General Obligation Public Improvement Bonds, Series 2002A, 5.000%, 10/01/17 (Pre-refunded 10/01/12) 10/12 at 101.00 AA (4) Rockbridge County Industrial Development Authority, Virginia, Horse Center Revenue Refunding Bonds, Series 2001C, 6.850%, 7/15/21 (Pre-refunded 7/15/11) 7/11 at 100.00 B2 (4) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2005: 5.250%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 5.500%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 52 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Virginia Beach Development Authority, Public Facilities Revenue Bonds, Series 2005A, 5.000%, 5/01/22 (Pre-refunded 5/01/15) 5/15 at 100.00 AA+ (4) $ Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 (Pre-refunded 1/15/16) 1/16 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher Education Financing Program, Series 2001A, 5.000%, 9/01/26 (Pre-refunded 9/01/11) 9/11 at 100.00 AA+ (4) Total U.S. Guaranteed Utilities – 1.9% (1.3% of Total Investments) Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) 10/12 at 100.00 Baa1 Water and Sewer – 6.4% (4.4% of Total Investments) Fairfax County Water Authority, Virginia, Water Revenue Refunding Bonds, Series 2002: 5.375%, 4/01/19 4/12 at 100.00 AAA 5.000%, 4/01/27 4/12 at 100.00 AAA Loudoun County Sanitation Authority, Virginia, Water and Sewerage System Revenue Bonds, Series 2004, 5.000%, 1/01/26 1/15 at 100.00 AAA Norfolk, Virginia, Water Revenue Refunding Bonds, Series 2001: 5.000%, 11/01/21 – FGIC Insured 11/11 at 100.00 AA+ 5.000%, 11/01/22 – FGIC Insured 11/11 at 100.00 AA+ Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, 13.380%, 10/01/15 (IF) No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $190,363,459) – 147.6% Floating Rate Obligations – (3.6)% ) MuniFund Term Preferred Shares, at Liquidation Value – (47.2)% (6) ) Other Assets Less Liabilities – 3.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 53 Nuveen Virginia Dividend Advantage Municipal Fund NGB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Staples – 5.0% (3.3% of Total Investments) $ Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A, 5.250%, 6/01/32 6/17 at 100.00 N/R $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 Baa3 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 0.000%, 6/01/46 6/17 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 4.4% (2.9% of Total Investments) Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 6/19 at 100.00 Aa2 Prince William County Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, Catholic Diocese of Arlington, Series 2003, 5.500%, 10/01/33 10/13 at 101.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999: 5.375%, 2/01/19 8/11 at 100.00 BBB– 5.375%, 2/01/29 8/11 at 100.00 BBB– Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds, Marymount University, Series 1998, 5.100%, 7/01/18 – RAAI Insured 7/11 at 100.00 N/R Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke College, Series 2011, 5.750%, 4/01/41 4/20 at 100.00 A– Total Education and Civic Organizations Energy – 4.2% (2.7% of Total Investments) Virgin Islands Public Finance Authority, Refinery Facilities Revenue Bonds, Hovensa Coker Project, Senior Lien Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) 1/13 at 100.00 Baa3 Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project Hovensa LLC, Series 2007, 4.700%, 7/01/22 (Alternative Minimum Tax) 1/15 at 100.00 Baa3 Total Energy Health Care – 26.5% (17.4% of Total Investments) Arlington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 7/20 at 100.00 A2 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007, 5.000%, 9/01/37 9/17 at 100.00 A– Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured 11/20 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Series 2009, Trust 11733, 14.717%, 11/15/29 (IF) 5/19 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, Inova Health System, Series 1993A, 5.000%, 8/15/23 No Opt. Call AA+ Fauquier County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Fauquier Hospital, Series 2002, 5.250%, 10/01/25 – RAAI Insured 10/12 at 102.00 BBB+ Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007, 5.250%, 6/15/23 No Opt. Call A3 Fredericksburg Industrial Development Authority, Virginia, Revenue Bonds, MediCorp Health System, Series 2002B, 5.125%, 6/15/33 6/12 at 100.00 A3 54 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured 8/16 at 100.00 Baa1 $ Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 11/12 at 100.00 A– Manassas Industrial Development Authority, Virginia, Hospital Revenue Bonds, Prince William Hospital, Series 2002, 5.250%, 4/01/33 4/13 at 100.00 A3 Norton Industrial Development Authority, Virginia, Hospital Revenue Refunding and Improvement Bonds, Norton Community Hospital, Series 2001, 6.000%, 12/01/22 – ACA Insured 12/11 at 101.00 N/R Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 A3 5.250%, 6/15/31 6/16 at 100.00 A3 5.250%, 6/15/37 6/16 at 100.00 A3 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara Healthcare, Refunding Series 2010, 5.000%, 11/01/40 5/20 at 100.00 AA Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health System Obligated Group, Series 2009E, 5.625%, 1/01/44 1/19 at 100.00 A+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester Medical Center, Series 2007, 5.125%, 1/01/31 1/17 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A3 Total Health Care Housing/Multifamily – 3.5% (2.3% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Mortgage Revenue Bonds, Arlington View Terrace Apartments, Series 2001, 5.150%, 11/01/31 (Mandatory put 11/01/19) (Alternative Minimum Tax) 11/11 at 102.00 AAA Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ 90 Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 No Opt. Call AAA Total Housing/Multifamily Housing/Single Family – 9.1% (6.0% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2001H-1, 5.350%, 7/01/31 – NPFG Insured 7/11 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2005C-2, 4.750%, 10/01/32 (Alternative Minimum Tax) 1/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006 D1, 4.900%, 1/01/33 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/01/29 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/01/32 (Alternative Minimum Tax) 7/16 at 100.00 AAA Total Housing/Single Family Nuveen Investments 55 Nuveen Virginia Dividend Advantage Municipal Fund (continued) NGB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care – 12.2% (8.0% of Total Investments) $ Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Westminster-Cantebury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 1/17 at 100.00 N/R $ Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.625%, 12/01/39 12/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 10/17 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A, 4.750%, 10/01/26 10/16 at 100.00 A– Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 No Opt. Call BBB Industrial Development Authority of the County of Prince William, Virginia, Residential Care Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 1/17 at 100.00 N/R James City County Industrial Development Authority, Virginia, Residential Care Facility First Mortgage Revenue Refunding Bonds, Williamsburg Landing Inc., Series 2003A, 6.000%, 3/01/23 3/12 at 101.00 N/R Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 12/16 at 100.00 N/R Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 9/16 at 100.00 N/R Virginia Beach Development Authority, Virginia, Residential Care Facility Mortgage Revenue Bonds, Westminster Canterbury on Chesapeake Bay, Series 2005, 5.000%, 11/01/22 11/15 at 100.00 N/R Winchester Industrial Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster-Canterbury of Winchester Inc., Series 2005A, 5.200%, 1/01/27 1/15 at 100.00 N/R Total Long-Term Care Materials – 0.7% (0.5% of Total Investments) Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation, Series 1998, 5.600%, 12/01/25 (Alternative Minimum Tax) 8/11 at 100.00 Ba2 20 Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation, Series 1999A, 6.550%, 12/01/25 (Alternative Minimum Tax) 12/11 at 100.00 Ba2 Goochland County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation Project, Series 1998, 5.650%, 12/01/25 (Alternative Minimum Tax) 12/11 at 100.00 Ba2 Total Materials Tax Obligation/General – 14.8% (9.7% of Total Investments) Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 5.000%, 7/15/25 7/20 at 100.00 Aa3 Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 12/16 at 100.00 AAA Newport News, Virginia, General Obligation Bonds, Series 2004C, 5.000%, 5/01/16 5/14 at 101.00 Aa1 Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Richmond, Virginia, General Obligation Bonds, Series 2005A, 5.000%, 7/15/17 – AGM Insured 7/15 at 100.00 AA+ Suffolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 12/01/15 No Opt. Call AA Virginia Beach, Virginia, General Obligation Bonds, Series 2008, 5.000%, 10/01/26 (UB) 10/17 at 100.00 AAA Total Tax Obligation/General 56 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited – 25.2% (16.6% of Total Investments) $ Bell Creek Community Development Authority, Virginia, Special Assessment Bonds, Series 2003A, 6.750%, 3/01/22 3/13 at 101.00 N/R $ Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 95 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Community Project, Series 2006, 5.000%, 5/15/18 5/16 at 100.00 AA+ Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue Bonds, Public Projects Series 2008, 5.000%, 2/01/29 2/18 at 100.00 AA– Prince William County, Virginia, Certificates of Participation, County Facilities, Series 2005, 5.000%, 6/01/20 – AMBAC Insured 6/15 at 100.00 Aa1 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/29 – AMBAC Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010C, 6.000%, 8/01/39 8/20 at 100.00 A+ Spotsylvania County Industrial Development Authority, Virginia, Lease Revenue Bonds, School Facilities, Series 2003B, 5.125%, 8/01/23 – AMBAC Insured 8/13 at 100.00 N/R Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/16 at 100.00 A+ Stafford County Economic Development Authority, Virginia, Lease Revenue Bonds, Public Facility Projects, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) 4/18 at 100.00 AA+ Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 6.375%, 10/01/19 10/11 at 100.00 BBB+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-3B, 13.005%, 2/01/27 (IF) (5) 2/19 at 100.00 AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-4B, 13.105%, 2/01/28 (IF) (5) 2/19 at 100.00 AA+ Virginia Gateway Community Development Authority, Prince William County, Special Assessment Bonds, Series 2003, 6.375%, 3/01/30 3/13 at 102.00 N/R Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 5.000%, 8/01/17 8/15 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 27.6% (18.1% of Total Investments) Capital Region Airport Authority, Richmond, Virginia, Revenue Bonds, Richmond International Airport, Series 2005A, 5.000%, 7/01/18 – AGM Insured 7/15 at 100.00 AA+ Chesapeake Bay Bridge and Tunnel Commission, Virginia, General Resolution Revenue Refunding Bonds, Series 1998, 5.500%, 7/01/25 – NPFG Insured No Opt. Call Baa1 Nuveen Investments 57 Nuveen Virginia Dividend Advantage Municipal Fund (continued) NGB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Transportation (continued) $ Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2001A, 5.500%, 10/01/27 – NPFG Insured (Alternative Minimum Tax) 10/11 at 101.00 AA– $ Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2001B, 5.000%, 10/01/21 – NPFG Insured 10/11 at 101.00 AA– Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Norfolk Airport Authority, Virginia, Airport Revenue Bonds, Series 2001A, 5.125%, 7/01/31 – FGIC Insured 7/11 at 100.00 A3 Norfolk, Virginia, Parking System Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 Baa1 Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series 2002, 5.250%, 7/15/22 – FGIC Insured No Opt. Call BBB Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2006, 5.000%, 7/01/36 – FGIC Insured (Alternative Minimum Tax) 7/13 at 100.00 Aa3 Virginia Resources Authority, Airports Revolving Fund Revenue Bonds, Series 2001A, 5.250%, 8/01/23 8/11 at 100.00 Aa2 Virginia Resources Authority, Airports Revolving Fund Revenue Bonds, Series 2001B, 5.125%, 8/01/27 (Alternative Minimum Tax) 8/11 at 100.00 Aa2 Total Transportation U.S. Guaranteed – 14.0% (9.2% of Total Investments) (4) Albemarle County Industrial Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of the Blue Ridge First Mortgage, Series 2001, 6.200%, 1/01/31 (Pre-refunded 1/01/12) 1/12 at 100.00 N/R (4) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2001, 5.000%, 7/15/21 – AGM Insured (ETM) No Opt. Call AA+ (4) Broad Street Community Development Authority, Virginia, Revenue Bonds, Series 2003, 7.500%, 6/01/33 (Pre-refunded 6/01/13) 6/13 at 102.00 N/R (4) 20 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 (Pre-refunded 11/15/12) 11/12 at 100.00 A3 (4) Loudoun County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Loudoun Hospital Center, Series 2002A, 6.000%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (4) Loudoun County, Virginia, General Obligation Public Improvement Bonds, Series 2005B, 5.000%, 6/01/18 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 60 Rockbridge County Industrial Development Authority, Virginia, Horse Center Revenue Refunding Bonds, Series 2001B, 6.125%, 7/15/11 (ETM) No Opt. Call B2 (4) Rockbridge County Industrial Development Authority, Virginia, Horse Center Revenue Refunding Bonds, Series 2001C, 6.850%, 7/15/21 (Pre-refunded 7/15/11) 7/11 at 100.00 B2 (4) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2005, 5.500%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Virginia Beach Development Authority, Public Facilities Revenue Bonds, Series 2005A, 5.000%, 5/01/22 (Pre-refunded 5/01/15) 5/15 at 100.00 AA+ (4) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 (Pre-refunded 1/15/16) 1/16 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2002A, 5.000%, 2/01/22 (Pre-refunded 2/01/12) 2/12 at 100.00 AA+ (4) Total U.S. Guaranteed 58 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Utilities – 2.3% (1.5% of Total Investments) $ Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) 10/12 at 100.00 Baa1 $ Water and Sewer – 2.7% (1.8% of Total Investments) Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, 13.380%, 10/01/15 (IF) No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $67,185,716) – 152.2% Floating Rate Obligations – (3.8)% ) MuniFund Term Preferred Shares, at Liquidation Value – (52.4)% (6) ) Other Assets Less Liabilities – 4.0% Net Assets Applicable to Common Shares – 100% $ (1) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. (2) Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. (4) Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (5) Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. (6) MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.5%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 59 Nuveen Virginia Dividend Advantage Municipal Fund 2 NNB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Consumer Staples – 3.8% (2.4% of Total Investments) $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 5/15 at 11.19 BBB $ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 Baa3 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 0.000%, 6/01/46 6/17 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 7.1% (4.6% of Total Investments) Fairfax County Economic Development Authority, Virginia, Revenue Bonds, National Wildlife Federation, Series 1999, 5.375%, 9/01/29 – NPFG Insured 9/11 at 100.00 A3 Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 6/19 at 100.00 Aa2 Prince William County Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, Catholic Diocese of Arlington, Series 2003, 5.500%, 10/01/33 10/13 at 101.00 A2 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.375%, 12/01/21 12/12 at 101.00 BBB– Winchester Industrial Development Authority, Virginia, Educational Facilities First Mortgage Revenue Bonds, Shenandoah University, Series 1998, 5.250%, 10/01/28 – NPFG Insured 10/28 at 100.00 Baa1 Total Education and Civic Organizations Energy – 1.0% (0.7% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project Hovensa LLC, Series 2007, 4.700%, 7/01/22 (Alternative Minimum Tax) 1/15 at 100.00 Baa3 Health Care – 33.9% (22.1% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Martha Jefferson Hospital, Series 2002, 5.250%, 10/01/35 10/12 at 100.00 A3 Arlington County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 7/20 at 100.00 A2 Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007, 5.000%, 9/01/27 9/17 at 100.00 A– Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured 11/20 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Series 2009, Trust 11733, 14.717%, 11/15/29 (IF) 5/19 at 100.00 AA+ Fauquier County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Fauquier Hospital, Series 2002, 5.250%, 10/01/25 – RAAI Insured 10/12 at 102.00 BBB+ Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007, 5.250%, 6/15/23 No Opt. Call A3 Fredericksburg Industrial Development Authority, Virginia, Revenue Bonds, MediCorp Health System, Series 2002B, 5.125%, 6/15/33 6/12 at 100.00 A3 Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured 8/16 at 100.00 Baa1 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 11/12 at 100.00 A– Manassas Industrial Development Authority, Virginia, Hospital Revenue Bonds, Prince William Hospital, Series 2002, 5.250%, 4/01/33 4/13 at 100.00 A3 60 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Health Care (continued) $ Norton Industrial Development Authority, Virginia, Hospital Revenue Refunding and Improvement Bonds, Norton Community Hospital, Series 2001, 6.000%, 12/01/22 – ACA Insured 12/11 at 101.00 N/R $ Prince William County Industrial Development Authority, Virginia, Hospital Facility Revenue Refunding Bonds, Potomac Hospital Corporation of Prince William, Series 1998, 5.000%, 10/01/18 – AGM Insured 10/11 at 100.00 Aa3 Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carilion Health System, Series 2002A, 5.500%, 7/01/20 – NPFG Insured 7/12 at 100.00 A+ Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 A3 5.250%, 6/15/31 6/16 at 100.00 A3 5.250%, 6/15/37 6/16 at 100.00 A3 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara Healthcare, Refunding Series 2010, 5.000%, 11/01/40 5/20 at 100.00 AA Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health System Obligated Group, Series 2009E, 5.625%, 1/01/44 1/19 at 100.00 A+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester Medical Center, Series 2007, 5.125%, 1/01/31 1/17 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A3 Total Health Care Housing/Multifamily – 1.0% (0.7% of Total Investments) Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 No Opt. Call AAA Total Housing/Multifamily Housing/Single Family – 10.8% (7.0% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2001H-1, 5.350%, 7/01/31 – NPFG Insured 7/11 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2005C-2, 4.750%, 10/01/32 (Alternative Minimum Tax) 1/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/01/29 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/01/32 (Alternative Minimum Tax) 7/16 at 100.00 AAA Total Housing/Single Family Long-Term Care – 11.2% (7.3% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Westminster-Cantebury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 1/17 at 100.00 N/R Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.625%, 12/01/39 12/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 10/17 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A, 4.750%, 10/01/26 10/16 at 100.00 A– Nuveen Investments 61 Nuveen Virginia Dividend Advantage Municipal Fund 2 (continued) NNB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Long-Term Care (continued) $ Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Series 2006, 5.000%, 10/01/35 No Opt. Call BBB $ Industrial Development Authority of the County of Prince William, Virginia, Residential Care Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 1/17 at 100.00 N/R James City County Industrial Development Authority, Virginia, Residential Care Facility First Mortgage Revenue Refunding Bonds, Williamsburg Landing Inc., Series 2003A, 6.000%, 3/01/23 3/12 at 101.00 N/R Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 12/16 at 100.00 N/R Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 9/16 at 100.00 N/R Virginia Beach Development Authority, Virginia, Residential Care Facility Mortgage Revenue Bonds, Westminster Canterbury on Chesapeake Bay, Series 2005, 5.000%, 11/01/22 11/15 at 100.00 N/R Winchester Industrial Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster-Canterbury of Winchester Inc., Series 2005A, 5.200%, 1/01/27 1/15 at 100.00 N/R Total Long-Term Care Materials – 0.7% (0.5% of Total Investments) Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation, Series 1998, 5.600%, 12/01/25 (Alternative Minimum Tax) 8/11 at 100.00 Ba2 Goochland County Industrial Development Authority, Virginia, Industrial Development Revenue Refunding Bonds, Nekoosa Packaging Corporation Project, Series 1998, 5.650%, 12/01/25 (Alternative Minimum Tax) 12/11 at 100.00 Ba2 Total Materials Tax Obligation/General – 10.7% (7.0% of Total Investments) Chesapeake, Virginia, General Obligation Bonds, Series 2001, 5.500%, 12/01/16 12/11 at 100.00 AA+ Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 12/16 at 100.00 AAA 95 Loudoun County, Virginia, General Obligation Public Improvement Bonds, Series 2002A, 5.250%, 5/01/22 5/12 at 100.00 AAA Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA Roanoke, Virginia, General Obligation Public Improvement Bonds, Series 2002B, 5.000%, 10/01/15 – FGIC Insured (Alternative Minimum Tax) 10/12 at 101.00 AA Virginia Beach, Virginia, General Obligation Bonds, Series 2008, 5.000%, 10/01/26 (UB) 10/17 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 21.3% (13.9% of Total Investments) Bell Creek Community Development Authority, Virginia, Special Assessment Bonds, Series 2003A, 6.750%, 3/01/22 3/13 at 101.00 N/R Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Community Project, Series 2006, 5.000%, 5/15/18 5/16 at 100.00 AA+ Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005, 5.000%, 6/15/30 – NPFG Insured 6/15 at 100.00 A Loudoun County Industrial Development Authority, Virginia, Lease Revenue Refunding Bonds, Public Facility Project, Series 2003, 5.000%, 3/01/19 3/13 at 100.00 AA+ Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue Bonds, Public Projects Series 2008, 5.000%, 2/01/29 2/18 at 100.00 AA– 62 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call A3 $ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/29 – AMBAC Insured No Opt. Call A3 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D, 5.250%, 7/01/27 7/12 at 100.00 A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 5.750%, 8/01/37 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A, 5.500%, 8/01/42 2/20 at 100.00 A+ Spotsylvania County Industrial Development Authority, Virginia, Lease Revenue Bonds, School Facilities, Series 2003B, 5.125%, 8/01/23 – AMBAC Insured 8/13 at 100.00 N/R Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/16 at 100.00 A+ Stafford County Economic Development Authority, Virginia, Lease Revenue Bonds, Public Facility Projects, Series 2008, 5.000%, 4/01/33 – AGC Insured (UB) 4/18 at 100.00 AA+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 (DD1, Settling 6/01/11) 10/20 at 100.00 Baa2 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-3B, 13.005%, 2/01/27 (IF) (5) 2/19 at 100.00 AA+ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009, Trust 09-4B, 13.105%, 2/01/28 (IF) (5) 2/19 at 100.00 AA+ Virginia Gateway Community Development Authority, Prince William County, Special Assessment Bonds, Series 2003, 6.375%, 3/01/30 3/13 at 102.00 N/R Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 5.000%, 8/01/17 8/15 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 9.0% (5.9% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Capital Appreciation Series 2009B-2: 0.000%, 10/01/34 – AGC Insured No Opt. Call AA+ 0.000%, 10/01/39 – AGC Insured No Opt. Call AA+ Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2002A, 5.125%, 10/01/26 – FGIC Insured (Alternative Minimum Tax) 10/12 at 100.00 AA– Metropolitan Washington DC Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Norfolk, Virginia, Parking System Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 Baa1 Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2006, 5.000%, 7/01/36 – FGIC Insured (Alternative Minimum Tax) 7/13 at 100.00 Aa3 Total Transportation Nuveen Investments 63 Nuveen Virginia Dividend Advantage Municipal Fund 2 (continued) NNB Portfolio of Investments May 31, 2011 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value U.S. Guaranteed – 26.1% (17.0% of Total Investments) (4) $ Albemarle County Industrial Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of the Blue Ridge First Mortgage, Series 2001, 6.200%, 1/01/31 (Pre-refunded 1/01/12) 1/12 at 100.00 N/R (4) $ Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, 11/01/24 – AGM Insured (ETM) No Opt. Call AA+ (4) Broad Street Community Development Authority, Virginia, Revenue Bonds, Series 2003, 7.500%, 6/01/33 (Pre-refunded 6/01/13) 6/13 at 102.00 N/R (4) 40 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health System Inc., Series 2002A, 5.600%, 11/15/30 (Pre-refunded 11/15/12) 11/12 at 100.00 A3 (4) Loudoun County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Loudoun Hospital Center, Series 2002A: 6.000%, 6/01/22 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (4) 6.100%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 101.00 N/R (4) Loudoun County Industrial Development Authority, Virginia, Lease Revenue Refunding Bonds, Public Facility Project, Series 2003, 5.000%, 3/01/19 (Pre-refunded 3/01/13) 3/13 at 100.00 N/R (4) Newport News, Virginia, General Obligation Bonds, Series 2003B, 5.000%, 11/01/22 (Pre-refunded 11/01/13) 11/13 at 100.00 Aa1 (4) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding Bonds, Series 2002D, 5.250%, 7/01/27 (Pre-refunded 7/01/12) 7/12 at 100.00 A3 (4) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 5.500%, 8/01/29 (Pre-refunded 2/01/12) 2/12 at 100.00 AAA Roanoke, Virginia, General Obligation Public Improvement Bonds, Series 2002A: 5.000%, 10/01/18 (Pre-refunded 10/01/12) 10/12 at 101.00 AA (4) 5.000%, 10/01/19 (Pre-refunded 10/01/12) 10/12 at 101.00 AA (4) Rockbridge County Industrial Development Authority, Virginia, Horse Center Revenue Refunding Bonds, Series 2001C, 6.850%, 7/15/21 (Pre-refunded 7/15/11) 7/11 at 100.00 B2 (4) Staunton, Virginia, General Obligation Bonds, Series 2004, 6.250%, 2/01/25 (Pre-refunded 2/01/14) – AMBAC Insured 2/14 at 101.00 Aa2 (4) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2005: 95 5.250%, 6/01/19 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 5.500%, 6/01/26 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Virginia Beach Development Authority, Public Facilities Revenue Bonds, Series 2005A, 5.000%, 5/01/22 (Pre-refunded 5/01/15) 5/15 at 100.00 AA+ (4) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 (Pre-refunded 1/15/16) 1/16 at 100.00 AAA Virginia Beach, Virginia, General Obligation Refunding and Public Improvement Bonds, Series 2002, 5.000%, 3/01/21 (Pre-refunded 3/01/12) 3/12 at 100.00 AAA Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2001B, 5.000%, 8/01/19 (Pre-refunded 8/01/11) 8/11 at 101.00 AA+ (4) Total U.S. Guaranteed Utilities – 2.5% (1.6% of Total Investments) Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) 10/12 at 100.00 Baa1 64 Nuveen Investments Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value Water and Sewer – 14.2% (9.3% of Total Investments) $ Fairfax County Water Authority, Virginia, Water Revenue Refunding Bonds, Series 2002, 5.000%, 4/01/27 4/12 at 100.00 AAA $ Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA+ 5.500%, 11/15/19 – AGM Insured No Opt. Call AA+ Norfolk, Virginia, Water Revenue Refunding Bonds, Series 2001: 5.000%, 11/01/18 – FGIC Insured 11/11 at 100.00 AA+ 5.000%, 11/01/19 – FGIC Insured 11/11 at 100.00 AA+ 5.000%, 11/01/24 – FGIC Insured 11/11 at 100.00 AA+ Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, 13.380%, 10/01/15 (IF) No Opt. Call AAA Total Water and Sewer $ Total Investments (cost $125,254,089) – 153.3% Floating Rate Obligations – (3.7)% MuniFund Term Preferred Shares, at Liquidation Value – (53.1)% (6) Other Assets Less Liabilities – 3.5% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.6%. N/R Not rated. DD1 Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 65 Statement of Assets & Liabilities May 31, 2011 Maryland Premium Income (NMY ) Maryland Dividend Advantage (NFM ) Maryland Dividend Advantage 2 (NZR ) Maryland Dividend Advantage 3 (NWI ) Assets Investments, at value (cost $224,488,500, $85,610,186, $87,836,114 and $115,273,998, respectively) $ Cash — — Receivables: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Payables: Common share dividends Interest Investments purchased — Offering costs MuniFund Term Preferred (MTP) shares, at liquidation value Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) (1,557,290 ) (823,661 ) (773,433 ) (920,529 ) Net unrealized appreciation (depreciation) (1,244,381 ) (976,767 ) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Auction Rate Preferred Shares (ARPS) Unlimited Unlimited Unlimited Unlimited MTP Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. 66 Nuveen Investments Virginia Premium Income (NPV ) Virginia Dividend Advantage (NGB ) Virginia Dividend Advantage 2 (NNB ) Assets Investments, at value (cost $190,363,459, $67,185,716 and $125,254,089, respectively) $ $ $ Cash — — Receivables: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Payables: Common share dividends Interest Investments purchased — Offering costs MuniFund Term Preferred (MTP) shares, at liquidation value Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) (485,726 ) (542,916 ) Net unrealized appreciation (depreciation) (1,003,884 ) (404,073 ) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Auction Rate Preferred Shares (ARPS) Unlimited Unlimited Unlimited MTP Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 67 Statement of Operations Year Ended May 31, 2011 Maryland Premium Income (NMY ) Maryland Dividend Advantage (NFM ) Maryland Dividend Advantage 2 (NZR ) Maryland Dividend Advantage 3 (NWI ) Investment Income $ Expenses Management fees Auction fees — — — Dividend disbursing agent fees — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense — Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) — — ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) — — ) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. 68 Nuveen Investments Virginia Premium Income (NPV ) Virginia Dividend Advantage (NGB ) Virginia Dividend Advantage 2 (NNB ) Investment Income $ $ $ Expenses Management fees Auction fees — — Dividend disbursing agent fees — — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense — — Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) ) ) Expense reimbursement — ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) ) ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) — — Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) — — Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 69 Statement of Changes in Net Assets Maryland Premium Income (NMY) Maryland Dividend Advantage (NFM) Maryland Dividend Advantage 2 (NZR) Year Ended 5/31/11 Year Ended 5/31/10 Year Ended 5/31/11 Year Ended 5/31/10 Year Ended 5/31/11 Year Ended 5/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income ) ) — ) — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. 70 Nuveen Investments Maryland Dividend Advantage 3 (NWI) Virginia Premium Income (NPV) Virginia Dividend Advantage (NGB) Year Ended 5/31/11 Year Ended 5/31/10 Year Ended 5/31/11 Year Ended 5/31/10 Year Ended 5/31/11 Year Ended 5/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income ) — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of)net investment income at the end of year $ See accompanying notes to financial statements. Nuveen Investments 71 Statement of Changes in Net Assets (continued) Virginia Dividend Advantage 2 (NNB) Year Ended 5/31/11 Year Ended 5/31/10 Operations Net investment income (loss) $ $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ $ Undistributed (Over-distribution of) net investment income at the end of year $ $ See accompanying notes to financial statements. 72 Nuveen Investments Statement of Cash Flows Year Ended May 31, 2011 Maryland Premium Income (NMY ) Maryland Dividend Advantage (NFM ) Maryland Dividend Advantage 2 (NZR ) Maryland Dividend Advantage 3 (NWI ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) Other assets ) Increase (Decrease) in: Payable for interest ) ) Payable for investments purchased — Payable for Auction Rate Preferred share dividends ) — — ) Accrued management fees ) Accrued other liabilities ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) — ) Net cash provided by (used in) operating activities ) Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) ) Increase (Decrease) in: Cash overdraft balance — — Payable for offering costs ) ) ARPS, at liquidation value ) — — ) MTP shares, at liquidation value — — Cash distributions paid to Common shareholders ) Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash ) Cash at the beginning of year Cash at the End of Year $ — $ — $ $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: Maryland Premium Income (NMY ) Maryland Dividend Advantage (NFM ) Maryland Dividend Advantage 2 (NZR ) Maryland Dividend Advantage 3 (NWI ) $ Cash paid for interest (excluding amortization of offering costs) was as follows: Maryland Premium Income (NMY ) Maryland Dividend Advantage (NFM ) Maryland Dividend Advantage 2 (NZR ) Maryland Dividend Advantage 3 (NWI ) $ See accompanying notes to financial statements. Nuveen Investments 73 Statement of Cash Flows (continued) Virginia Premium Income (NPV ) Virginia Dividend Advantage (NGB ) Virginia Dividend Advantage 2 (NNB ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) ) (Increase) Decrease in: Receivable for interest ) ) ) Receivable for investments sold ) ) ) Other assets ) ) ) Increase (Decrease) in: Payable for interest 8 17 Payable for investments purchased — Payable for Auction Rate Preferred share dividends ) — — Accrued management fees ) Accrued other liabilities ) ) ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) Increase (Decrease) in: Cash overdraft balance ) — Payable for offering costs ) ) ARPS, at liquidation value ) — — MTP shares, at liquidation value — — Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash — ) Cash at the beginning of year — Cash at the End of Year $ — $ $ — Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: Virginia Premium Income (NPV ) Virginia Dividend Advantage (NGB ) Virginia Dividend Advantage 2 (NNB ) $ $ $ Cash paid for interest (excluding amortization of offering costs) was as follows: Virginia Premium Income (NPV ) Virginia Dividend Advantage (NGB ) Virginia Dividend Advantage 2 (NNB ) $ $ $ See accompanying notes to financial statements. 74 Nuveen Investments Financial Highlights Nuveen Investments 75 Financial Highlights Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (loss ) Net Realized/ Unrealized Gain (Loss ) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Ending Common Share Net Asset Value Ending Market Value Maryland Premium Income (NMY) Year Ended 5/31: $ $ $ ) $ ) $ — $ $ ) $ — $ ) $ $ ) — ) — ) — ) — ) ) — ) — ) Maryland Dividend Advantage (NFM) Year Ended 5/31: ) — — ) — ) ) — ) — ) ) ) — ) ) — ) ) ) — ) — ) ) — ) — ) (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 76 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ % % N/A N/A 6 % N/A N/A 2 N/A N/A 5 ) N/A N/A 14 N/A N/A 13 ) 13 4 ) ) 5 ) 12 12 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. As of January 31, 2011, the Adviser is no longer reimbursing Maryland Dividend Advantage (NFM) for any fees or expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Maryland Premium Income (NMY) Year Ended 5/31: % Maryland Dividend Advantage (NFM) Year Ended 5/31: N/A Fund does not have a contractual reimbursement with the Adviser. See accompanying notes to financial statements. Nuveen Investments 77 Financial Highlights (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (loss ) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Ending Common Share Net Asset Value Ending Market Value Maryland Dividend Advantage 2 (NZR) Year Ended 5/31: $ $ $ ) $ — $ — $ $ ) $ — $ ) $ $ ) — ) — ) — ) — ) Maryland Dividend Advantage 3 (NWI) Year Ended 5/31: ) ) — ) — ) ) — ) — ) — ) — ) ) — ) — ) (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 78 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000 ) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate )% % $ % 8 % 2 ) ) 6 ) 13 10 7 — * ) 5 ) 13 11 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. As of September 30, 2010, the Adviser is no longer reimbursing Maryland Dividend Advantage 3 (NWI) for any fees and expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Maryland Dividend Advantage 2 (NZR) Year Ended 5/31: % Maryland Dividend Advantage 3 (NWI) Year Ended 5/31: * Rounds to less than 1%. See accompanying notes to financial statements. Nuveen Investments 79 Financial Highlights (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Ending Common Share Net Asset Value Ending Market Value Virginia Premium Income (NPV) Year Ended 5/31: $ $ $ ) $ ) $ — $ $ ) $ — $ ) $ $ ) — ) — ) — * ) ) ) Virginia Dividend Advantage (NGB) Year Ended 5/31: ) — — ) — ) ) — ) — ) ) ) — * ) — ) — ) (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 80 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000 ) Expenses (e) Net Investment Income (Loss ) Expenses (e) Net Investment Income (Loss ) Portfolio Turnover Rate )% % $ % % N/A N/A 12 % N/A N/A 3 N/A N/A 6 ) N/A N/A 14 N/A N/A 16 ) 12 2 ) ) 4 ) 10 23 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. As of January 31, 2011, the Adviser is no longer reimbursing Virginia Dividend Advantage (NGB) for any fees or expenses. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Virginia Premium Income (NPV) Year Ended 5/31: % — Virginia Dividend Advantage (NGB) Year Ended 5/31: — * Rounds to less than $.01 per share. N/A Fund does not have a contractual reimbursement with the Adviser. See accompanying notes to financial statements. Nuveen Investments 81 Financial Highlights (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (loss ) Net Realized/ Unrealized Gain (Loss ) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Capital Gains to Auction Rate Preferred Share- holders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Share- holders Total Ending Common Share Net Asset Value Ending Market Value Virginia Dividend Advantage 2 (NNB) Year Ended 5/31: $ $ $ ) $ — $ — $ $ ) $ — $ ) $ $ ) — ) — ) ) ) —* ) — ) — ) (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 82 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate )% % $ % 8 % 2 ) 4 ) 10 19 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP shares, where applicable. (d) After expense reimbursement from the Adviser, where applicable. Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) The expense ratios reflect, among other things, all interest expense and other costs related to MTP shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Virginia Dividend Advantage 2 (NNB) Year Ended 5/31: % — * Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments 83 Financial Highlights (continued) ARPS at End of Period MTP Shares at End of Period (a) ARPS and MTP Shares at End of Period Aggregate Amount Outstanding Liquidation and Market Value Per Share Asset Coverage Per Share Aggregate Amount Outstanding Liquidation Value Per Share Asset Coverage Per Share AssetCoverage Per $1 Liquidation Preference Maryland Premium Income (NMY) Year Ended 5/31: $ — $ — $ — $ — Maryland Dividend Advantage (NFM) Year Ended 5/31: — Maryland Dividend Advantage 2 (NZR) Year Ended 5/31: — (a) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Series Ending Market Value Per Share Average Market Value Per Share Series Ending Market Value Per Share Average Market Value Per Share Maryland Premium Income (NMY) Year Ended 5/31: $ ^^ ^ — Maryland Dividend Advantage (NFM) Year Ended 5/31: — — — ^^^ — Maryland Dividend Advantage 2 (NZR) Year Ended 5/31: — — — ^^^^ — ^ For the period January 29, 2010 (first issuance date of shares) through May 31, 2010. ^^ For the period March 15, 2011 (first issuance date of shares) through May 31, 2010. ^^^ For the period April 13, 2010 (first issuance date of shares) through May 31, 2010. ^^^^
